Supreme Court of Florida
                           THURSDAY, APRIL 2, 2020

                                                             CASE NO.: SC18-245
                                                             Lower Tribunal No(s).:
                                                         532001CF007078A0XXXX

STATE OF FLORIDA                         vs.    MARK ANTHONY POOLE

Appellant/Cross-Appellee                        Appellee/Cross-Appellant

      On February 7, 2020, Poole filed a Motion for Rehearing and Clarification.

We deny rehearing but grant clarification of this Court’s instructions on remand.

Remand for “proceedings consistent with this opinion” may include resolution of

Poole’s remaining penalty-phase claims that were raised in his postconviction

motion but not addressed on the merits by the trial court in its order.

CANADY, C.J., and POLSTON, LAWSON, and MUÑIZ, JJ., concur.
LABARGA, J., concurs in part and dissents in part with an opinion.

LABARGA, J., concurring in part and dissenting in part.

      I concur in the majority’s decision to clarify that on remand, Poole is entitled

to the resolution of penalty phase claims raised in his postconviction motion that

were not decided given this Court’s decision in Hurst v. State, 202 So. 3d 40 (Fla.

2016), receded from in part by State v. Poole, 45 Fla. L. Weekly S41 (Fla. Jan. 23,

2020).
CASE NO.: SC18-245
Page Two


      However, I remain firmly committed to my dissent in Poole, and to my

position that the opinion was wrongly decided. I would grant rehearing, and I

dissent to the majority’s decision to deny rehearing in this case.




so
Served:

JAMES L. DRISCOLL JR.
PARVIN D. MOYNE
Z.W. JULIUS CHEN
MARK J. MACDOUGALL
RACHEL P. ROEBUCK
SCOTT A. BROWNE
DAVID DIXON HENDRY
HON. STACY M. BUTTERFIELD, CLERK
HON. JALAL A. HARB, JUDGE
VICTORIA AVALON